1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Emma L. Smith
     Assistant Federal Public Defender
4    Illinois State Bar No. 6317192
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Emma_Smith@fd.org
7

8    *Attorney for Petitioner Davon Lyons

9

10                       U NITED S TATES D ISTRICT C OURT
11                             D ISTRICT OF N EVADA

12   Davon Lyons,
                                            Case No. 2:19-cv-00966-APG-NJK
13               Petitioner,
                                            Unopposed motion for extension of
14         v.                               time to file second amended
                                            petition for writ of habeas corpus
15   Warden Brian Williams, et al.,
                                            (Third Request)
16
                 Respondents.                       ORDER
17

18

19

20

21

22

23

24

25

26

27
  1          Petitioner Davon Lyons respectfully moves this Court for the entry of an order
  2   extending the time within which he must file a second amended petition for writ of
  3   habeas corpus by 61 days from April 8, 2020, up to and including Monday, June 8,
  4   2020. Respondents, by Deputy Attorney General Jaimie Stilz, do not object to this
  5   request, though their non-objection does not constitute a waiver of any procedural
  6   defenses Respondents may wish to raise in response to the amended petition
  7   including, but not limited to, timeliness, procedural default, and questions of
  8   exhaustion.
  9          This is Mr. Lyons’s third request for an extension of time. This motion is not
 10   filed for the purposes of delay but in the interests of justice, as well as in the interests
 11   of Mr. Lyons.
 12          The Federal Public Defender was appointed to represent Mr. Lyons on June
 13   11, 2019. (ECF No. 4.) On that same day, the Federal Public Defender filed an
 14   amended petition. (ECF No. 6.) This Court thereafter granted Mr. Lyons’s request to
 15   file a second amended petition. (ECF No. 11.) Undersigned counsel filed her notice of
 16   appearance on September 27, 2019. (ECF No. 14.)
 17          Undersigned counsel has been working on Mr. Lyons’s case in an effort to
 18   comply with the Court’s deadline. However, counsel respectfully submits that
 19   additional time is necessary to properly prepare the second amended petition. In
 20   addition to the time spent on Mr. Lyons’s case, counsel’s responsibilities in other cases
 21   contribute to the need for an extension of time. Since beginning work at the Federal
 22   Public Defender for the District of Nevada in September, counsel has been learning
 23   the twenty cases for which she has entered an appearance. She has been working
 24   diligently to meet both past and upcoming deadlines for other clients. This includes
 25   a reply in support of a habeas petition, an opposition to a motion to dismiss, and
 26   upcoming deadlines including an opening brief in the Ninth Circuit, another amended
 27   habeas petition, a reply in support of a habeas petition, and an opposition to a motion


                                                    2

527
  1   to dismiss.
  2         The current pandemic supports and furthers the need for an extension. The
  3   Federal Public Defender’s Office is working remotely, and undersigned counsel has
  4   been doing so since March 16, 2020. Working remotely has introduced new logistical
  5   challenges, including technological difficulties. It has also delayed the collection of
  6   records and impeded the ability to access paper files. Other courts have recognized
  7   the impact of COVID-19 on normal court proceedings. The Ninth Circuit, for example,
  8   has recognized the current pandemic “has disrupted services of all kinds” and is a
  9   valid basis for extending deadlines. United States Court of Appeals for the Ninth
 10   Circuit,      COVID-19        Notice       (as        of     Mar.          26,   2020),
 11   http://cdn.ca9.uscourts.gov/datastore/general/2020/03/16/COVID-19%20Notice.pdf.
 12   So too has the Supreme Court, which extended the deadline for all petitions for
 13   certiorari. Supreme Court of the United States, Order (Mar. 19, 2020),
 14   https://www.supremecourt.gov/orders/courtorders/031920zr_d1o3.pdf.
 15         For these reasons, counsel asks this Court to grant Mr. Lyons’s request to
 16   extend the time for filing a second amended petition by 61 days until June 8, 2020.
 17

 18         Dated April 6, 2020.
 19                                                    Respectfully submitted,
 20
                                                       Rene L. Valladares
 21   IT IS SO ORDERED.                                Federal Public Defender

 22                                                    /s/ Emma L. Smith
 23                                                    Emma L. Smith
                                                       Assistant Federal Public Defender
 24   ______________________________
      UNITED STATES DISTRICT JUDGE
 25
      Dated: April 6, 2020.
 26

 27


                                                  3

527
  1       IT IS SO ORDERED:

  2

  3
          ______________________________
  4       United States District Judge
  5
          Dated: ________________________
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


      4

527
